I concur. The numerous decisions cited by counsel for appellant holding that such expressions as "the final passage" (of legislative acts) refer to the date (subsequent to their approval by the executive) when, by their terms, or by constitutional provision, they first became operative, were made in cases involving the question whether the rights or duties of individuals or public officers were changed or affected by the act before the time it was to take effect. As to this question it was necessarily held that "final passage" and similar expressions referred to the date when the act first became operative. It could not have been held otherwise without defeating the manifest policy of a constitutional or statutory provision suspending the obligation of a new rule of conduct until its terms can be made known and the affairs of those affected by it adjusted to the changed conditions. No such principle of construction applies to the referendum provisions of the charter of Los Angeles, the avowed intention of which is to prevent an ordinance against which a sufficient protest is filed from ever taking effect unless ratified by a popular vote. This case furnishes an *Page 29 
illustration of how an ordinance could under appellant's construction of the charter become and be operative for one day notwithstanding the opposition of a sufficient percentage of protestants, and cases can easily be supposed in which, upon the same construction, objectionable ordinances might become operative and remain so for weeks, and then be suspended by protest and finally defeated by popular vote. It is easy to see how much inconvenience and confusion this might involve.